Citation Nr: 0805069	
Decision Date: 02/12/08    Archive Date: 02/20/08

DOCKET NO.  02-17 883	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased rating for a left ilium fracture 
with traumatic arthritis of the left hip, currently evaluated 
as 30 percent disabling.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Motrya Mac, Associate Counsel





INTRODUCTION

The veteran's active duty service included the period from 
August 1967 to July 1969.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a June 2002 rating decision by a Regional Office 
(RO) of the Department of Veterans Affairs (VA).  A January 
2005 rating decision increased the veteran's rating for his 
left ilium to 30 percent.

In April 2007 the Board remanded the issue for further 
development.  

In September 2007 the veteran withdrew his claim for an 
increased rating for neuropathy of the left sacral plexus 
with root involvement.  


FINDING OF FACT

The veteran has a marked left hip disability.  


CONCLUSION OF LAW

The criteria for a rating higher than 30 percent for left 
ilium fracture with traumatic arthritis of the left hip have 
not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002 & 
Supp. 2007); 38 C.F.R., 4.7, 4.71a, Diagnostic Codes 5003, 
5255 (2007).




REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate the claim.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must 
be provided to a claimant before the initial unfavorable 
adjudication by the RO.  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

The RO provided post-adjudication VCAA notice by letters, 
dated in March 2006 and October 2006.  The notice included 
the type of evidence needed to substantiate the claim for 
increase, namely, evidence that the disabilities had become 
worse. 

The veteran was informed that VA would obtain service medical 
records, VA records, and records from other Federal agencies, 
and that he could submit private medical records.  He was 
asked to submit evidence that would include any evidence in 
his possession that pertained to the claim.  The notice 
included the provisions for rating the disabilities and for 
the effective date of the claim.

As for content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence); of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); of Pelegrini v. Principi, 
18 Vet. App. 112 (2004) (38 C.F.R. § 3.159 notice); of 
Dingess v. Nicholson, 
19 Vet. App. 473 (2006)(notice of the elements of the claim); 
and of Vazquez-Flores v. Peake, No. 05-0355, (U.S. Vet. App. 
Jan. 30, 2008) (evidence demonstrating a worsening or 
increase in severity of a disability and the effect that 
worsening has on employment and daily life). 

To the extent that the VCAA notice came after the initial 
adjudication, the timing of the notice did not comply with 
the requirement that the notice must precede the 
adjudication.  The timing error was cured by content-
complying VCAA notice after which the claim was readjudicated 
as evidenced by the supplemental statement of the case, dated 
in September 2007.  Mayfield v. Nicholson, 499 F.3d 1317 
(Fed. Cir. 2007) (Timing error cured by adequate VCAA notice 
and subsequent readjudication without resorting to 
prejudicial error analysis.)

To the extent that the VCAA notice did not include the 
Diagnostic Codes under which the claimant is rated, at this 
stage of the appeal, when the veteran already has notice of 
the pertinent Diagnostic Code and rating criteria as provided 
in the statement of the case, there is no reasonable 
possibility that further notice of the exact same information 
would aid in substantiating the claim.  As the content error 
did not affect the essential fairness of the adjudication of 
the claim for increase, the presumption of prejudicial error 
as to the content error in the VCAA notice is rebutted.  
Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (compliance 
with the VCAA is not required if no reasonable possibility 
exists that any notice or assistance would aid the appellant 
in substantiating the claim); Sanders v. Nicholson, 487 F.3d 
881 (Fed. Cir. 2007); Vazquez-Flores v. Peake, No. 05-0355, 
(U.S. Vet. App. Jan. 30, 2008).

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  As the veteran has not identified 
any additional evidence pertinent to the claim and as there 
are no additional records to obtain, the Board concludes that 
no further assistance to the veteran in developing the facts 
pertinent to the claim is required to comply with the duty to 
assist. 

Higher Ratings

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4. 

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.

Functional impairment due to pain or painful motion is a 
factor in evaluating the severity of a musculoskeletal 
disability.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 
8 Vet. App. 202 (1995).

The Board will consider whether separate ratings may be 
assigned for separate periods of time based on facts found, a 
practice known as "staged ratings."  Hart v. Mansfield, No. 
05-2424 (U.S. Vet. App. Nov. 19, 2007)

Factual Background

During service, the veteran sustained a gun shot wound to his 
left hip.  

A VA x-ray in April 2001 reported degenerative changes of the 
left hip joint.  

A VA consult in July 2001 showed range of motion of the left 
hip was from 40 degrees external rotation to 25 degrees 
internal rotation with pain.  There was 40 degrees abduction 
and 12 degrees adduction.  X-rays reported mild 
osteoarthritis of the hip joint.  

During his VA examination in November 2001, the veteran 
complained of constant and throbbing pain, exacerbated by 
standing or walking and alleviated with rest.  His flexion 
was 100 degrees, extension was 5 degrees, adduction was 15 
degrees, abduction was 40 degrees, external rotation was 30 
degrees, internal rotation was 20 degrees.  There was no 
ankylosis.  The examiner noted that with acute flare-ups of 
pain, there was probably 25 percent less range of motion of 
the left hip, however exact degrees could not be given.  CT 
scan of the left hip showed post traumatic changes, 
representing destructive changes, probably secondary to gun 
shot wound.  The hip joints were intact.  

The veteran's VA examination of December 2002 reflected his 
complaints of moderate to severe hip pain, exacerbated by 
frequent bending, lifting and prolonged walking.  Flexion of 
the left hip was 125 degrees with mild pain.  X-rays showed 
generalized osteoporosis of the left hip.  The examiner 
opined that the veteran had some functional impairment but 
did not have any loss of use of the left lower extremity due 
to his disability.  The veteran indicated he was able to do 
his job duties at the Post Office.  

In October 2003, a private evaluation reported the veteran 
had pain in his left hip with flexion past 90 degrees.  The 
examiner noted the veteran would need a total hip replacement 
at some point in the future.  

Upon VA examination in October 2004, the veteran continued to 
complain of daily left hip pain, with minimum prolonged 
standing and walking.  Left hip flexion was limited to 100 
degrees, abduction was limited to 20 degrees, external 
rotation was limited to 10 degrees and internal rotation was 
5 degrees.  Pain began at 110 degrees flexion and ended at 
100 degrees.  Pain began at 25 degrees of abduction and ended 
at 20 degrees.  With acute flare-ups of pain there was 
50 percent less range of motion of the left hip.  There was 
no ankylosis.  There was decreased range of motion in the 
left hip and the left ilium on repetitive motion of the left 
hip and left ilium x 5.  Flexion was decreased to 80 degrees 
and abduction was decreased to 4 degrees.  There was 
moderately severe functional impact due to pain.  
Accompanying x-rays revealed degenerative changes in the left 
hip.  

A private examiner in June 2005 noted the veteran had 
increasing symptomatology due to his gunshot wound as well as 
his repetitive work as a postal carrier, which included 
standing and walking.  

The veteran was afforded a VA examination in March 2006.  The 
examiner noted the veteran has worked as a post office clerk 
for 23 years and was able to fulfill his duties.  He was 
losing some days from work, however due to his multiple 
disabilities he could not specify the number of days lost due 
to his left hip.  The veteran complained of constant severe 
pain.  The examiner commented the veteran was calm with no 
evidence of pain.  The veteran had some stiffness, fatigue 
and lack of endurance and used a cane.  He was able to only 
do some light duties at home.  Flexion of the left hip was 
100 degrees with mild pain that started around 80 degrees and 
ended with 100 degrees.  The left hip abduction was to 30 
degrees with mild pain that started and ended at 30 degrees.  
Accompanying x-rays revealed old post traumatic changes and 
degenerative narrowing of the hip joint.  

The veteran's final VA examination of record was in May 2007.  
The veteran complained of left hip pain aggravated with 
walking and relieved with rest.  Prolonged standing also 
caused some pain, however the examiner noted this didn't 
affect his daily activities or his job, as his job as a clerk 
was sedentary.  The veteran complained of locking of the left 
hip, but denied swelling, giving way or dislocation.  He 
walked with a cane.  Range of motion of the left hip was 
forward flexion 0 to 125 degrees, abduction 0 to 45 degrees 
without evidence of loss of motion during repetitive use due 
to pain, weakness or lack of endurance.  The examiner opined 
the veteran would have no additional limitation of motion of 
his left hip during flare-ups and would have no additional 
functional limitation of motion of his left hip during 
repetitive use due to pain, fatigue, weakness or lack of 
endurance.  

A private evaluation dated in May 2007 also is of record.  
The veteran complained of increasing left hip pain.  The 
examiner noted that veteran will need a hip replacement and 
is losing cartilage in the hip.  

Analysis

The service-connected left ilium fracture with traumatic 
arthritis of the left hip is rated under 38 C.F.R. § 4.71a, 
Diagnostic Codes 5010 and 5255.  

Traumatic arthritis substantiated by x-ray findings is to be 
rated as degenerative arthritis.  38 C.F.R. § 4.71a, 
Diagnostic Code 5010.  Under degenerative arthritis, 
Diagnostic Code 5003 provides that degenerative arthritis 
established by x-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  When limitation 
of motion of the specific joint or joints involved is 
noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint affected by limitation of motion.

Diagnostic Code 5255 provides for assignment of ratings for 
impairment of the femur (fracture, or malunion).  For 
impairment due to malunion of the femur with knee or hip 
disability, a 20 percent rating is assignable for moderate 
knee or hip disability; and a 30 percent disabling evaluation 
is warranted for marked knee or hip disability.  Diagnostic 
Code 5255 also provides for the assignment of a 60 percent 
evaluation for either fracture of surgical neck of the femur 
with false joint, or for fracture of shaft or anatomical neck 
of the femur with nonunion, without loose motion, and weight 
bearing preserved with the aid of a brace.  The normal ranges 
of motion of the hip are zero degrees extension, 125 degrees 
flexion, and 45 degrees abduction.  38 C.F.R. § 4.71, Plate 
II.

The evidence has not demonstrated that a rating in excess of 
30 percent under Diagnostic Code 5255 is warranted.  The 
veteran does not meet the criteria for increased evaluations 
under Code 5255 as the evidence does not indicate fracture of 
the surgical neck of femur with false joint, or fracture of 
shaft or anatomical neck of the femur with nonunion. 

Diagnostic Code 5003 need not be considered as the highest 
rating available under this Code is 20 percent.  

The provisions of 38 C.F.R. § 4.71a, Diagnostic Codes 5250 to 
5255, provide criteria for rating hip and thigh disabilities.  
The Board also has considered whether more than the minimum 
30 percent rating for a left hip disability may be assigned 
under Diagnostic Codes 5250, 5252, or 5254.  Diagnostic Codes 
5251 and 5253 need not be contemplated as the highest ratings 
under the codes is 10 percent and 20 percent respectively.  

Diagnostic Code 5250 requires ankylosis of the hip.  
Ankylosis is "immobility and consolidation of a joint due to 
disease, injury, or surgical procedure."  Colayong v. West, 
12 Vet App 524 (1999) (citing DORLAND'S ILLUSTRATED MEDICAL 
DICTIONALRY (28TH Ed. 1994) at 86).  However, there is no 
evidence of ankylosis or complete immobility of the left hip.

Diagnostic Code 5252 provides a 40 percent rating where 
flexion is limited to 10 degrees.  However, the evidence does 
not reveal flexion limited to 10 degrees.  As noted above, 
the veteran's flexion was noted to be at minimum 100 degrees 
with 50 percent loss during acute flare-ups of pain.  

Increased evaluations under Diagnostic Codes 5254 and 5255 
require a flail joint.  However, the evidence does not 
suggest a flail left hip joint.

The Board has also considered whether factors including 
functional impairment and pain as addressed under 38 C.F.R. 
§§ 4.10, 4.40 and 4.45 (2006) would warrant a higher rating.  
See DeLuca v. Brown, 8, Vet. App. 202 (1995).  However, even 
considering the complaints of pain and flare-ups as reported 
by the veteran, given the clinical evidence of record, the 
Board finds that the evidence does not provide a basis for a 
finding of additional limitation of motion due to functional 
factors that would approximate the criteria for a disability 
rating in excess of 30 percent based on limitation of motion.  
There simply is no indication that the veteran has 
experienced pain or weakness so disabling as to result in 
flexion limited to 10 degrees or less, so as to warrant a 40 
percent disability rating under Diagnostic Code 5252.

For the above reasons, there is a preponderance of the 
evidence against the claim, and the benefit-of-the-doubt 
standard of proof does not apply.  38 U.S.C.A. § 5107(b).

Although the Board is precluded by regulation from assigning 
an extra-schedular rating under 38 C.F.R. § 3.321(b)(1) in 
the first instance, the Board is not precluded from 
considering whether the case should be referred to the 
Director of VA's Compensation and Pension Service.  However, 
the Board finds that the picture is not so exceptional or 
unusual as to render impractical the application of the 
regular schedular criteria.  For this reason, the Board finds 
no basis to refer this case for consideration of an 
extra-schedular rating.


ORDER

Entitlement to an increased rating for a left ilium fracture 
with traumatic arthritis of the left hip, currently evaluated 
as 30 percent disabling, is denied.  



____________________________________________
V. L. Jordan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


